Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  January 27, 2012                                                                   Robert P. Young, Jr.,
                                                                                               Chief Justice

  143563 & (11)                                                                       Michael F. Cavanagh
                                                                                            Marilyn Kelly
                                                                                      Stephen J. Markman
                                                                                      Diane M. Hathaway
                                                                                          Mary Beth Kelly
  IN RE EXECUTIVE MESSAGE OF THE                                                          Brian K. Zahra,
  GOVERNOR                                                                                          Justices


  (BROWN et al. v RICHARD D. SNYDER,                       SC: 143563
  GOVERNOR, and ANDREW DILLON,
  TREASURER)
  ________________________________________/

      On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The Executive Message remains under consideration.

         CAVANAGH and MARILYN KELLY, JJ., would decline the request for certification
  of the Executive Message.

         MARKMAN, J. (dissenting).

         I respectfully dissent. I do not know what the majority intends when it states that
  “[t]he Executive Message remains under consideration.” “Under consideration” for
  what? “Under consideration” until when? A lawsuit was filed in the Ingham Circuit
  Court in June of last year; the Governor then filed an Executive Message in August
  requesting that this Court direct the Circuit Court to “certify” certain constitutional
  questions for the consideration of this Court; briefs were filed in support of, and in
  opposition to, such certification; this Court then directed the parties to file briefs
  addressing the substantive questions raised by the Executive Message; and, in December
  of last year, the parties filed such briefs. What then requires that this matter “remain
  under consideration”?

         If, as plaintiffs believe, the Local Government and School District Fiscal
  Accountability Act, 2011 PA 4, authorizing emergency managers, is in violation of as
  many as nine provisions of our Constitution, implicating what plaintiffs view as our
  “citizens’ inherent right to vote for local officials,” it seems imperative to me that all or
  part of this law be enjoined as soon as possible. If, on the other hand, as defendants
  believe, the act is not only constitutional, but essential in maintaining the “financial
                                                                                                                2

integrity” of the state and its localities, it again seems imperative to me that the authority
conferred by the act be affirmed as soon as possible. In either case, it is time that this
case no longer “remain under consideration” but be “considered and resolved.”

        Furthermore, just as I have previously argued that this Court owes an obligation of
comity to federal courts seeking to invoke our authority to certify questions of Michigan
law, In re Certified Question from the United States Court of Appeals for the Sixth
Circuit, 472 Mich 1225, 1231 (2005) (MARKMAN, J., dissenting), I also believe that we
owe an obligation of comity to the chief executive authority of this state when it seeks to
invoke our authority to certify questions of Michigan law in order to expedite the
consideration of a case by showing that the case involves a “controlling question of
public law, and the question is of such public moment as to require early
determination . . . .” MCR 7.305(A)(1). The certification of federal questions ensures
that the most significant issues of Michigan law are decided by Michigan courts, and the
certification of state questions ensures that such questions will be resolved by the state’s
highest court in as expeditious a manner as possible.

        Because I believe that the constitutional questions identified in this case satisfy the
certification requirements of MCR 7.305(A)(1), I would grant the request to certify and
schedule oral arguments so that these questions can be resolved as soon as reasonably
possible.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 27, 2012                    _________________________________________
        t0124                                                                 Clerk